DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jaax et al. (2009/0082835).
See Figs. 113 and 114. Jaax discloses a picture frame with a front side 924 and back side 920; a charging device 24C disposed in the picture frame between the front side and back side; and a picture frame support 928 extending from the back side.
However, it is not known whether the back side Is removable in whole or in part. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention ta make the back side separable from the rest of the frame because it has been held that constructing a formerly integral structure in various separable elements involves only routine skill in the art. See MPEP § 2144.04(V)(C).
Regarding claim 2, see paragraph 0268.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jaax et al. (2009/0082835) in view of Jean (2017/0100502).
 layer and with ventilation holes to allow the scent to escape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the picture frame disclosed by Jaax with a scent layer and ventilation holes, as taught by Jean, in order to provide a pleasing fragrance from the frame.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jaax et al. (2009/0082835) in view of Beers (2016/0345654).
Jaax discloses the invention substantially as claimed. However, Jaax does not disclose a charging status indicator light. Beers teaches that it was known in the art to provide a charging status indicator light on the housing of an inductive charging device. See paragraph 0039. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the charging device disclosed by Jaax with a charging status indicator light, as taught by Beers, in order to provide the user with a visual indication of the charging status.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jaax et al. (2009/0082835) in view of Knoell et al. (3,789,528).
Jaax discloses the invention substantially as claimed. However, it is not known whether the transparent picture cover 924 is recessed from the front of the picture frame. Knoell teaches that it was known in the art to recess a transparent picture cover from the front of a picture frame (see Fig. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recess the transparent picture cover disclosed by Jaax from the front of the picture frame, as taught by Knoell, in order to improve the aesthetic appearance of the frame.
Regarding claim 7, the frame disclosed by Jaax, as modified by Knoell, is capable of holding a device being charged on the bottom element while leaning against the transparent picture cover.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jaax et al. (2009/0082835) in view of Bell et al. {2002/0135974).
Jaax discloses the invention substantially as claimed. However, Jaax does not disclose a channel or opening in the picture frame support. Bell teaches that it was known in the art to provide an opening in a picture frame support 18 to accommodate a power cord 20 to power the charger. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an opening in the picture frame support disclosed by Jaax, as taught by Bell, in order to accommodate a power cord for the charger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631